Citation Nr: 1636732	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to a disability rating in excess of 10 percent for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to July 1988.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, continued a 10 percent disability rating for a service-connected right eye disability (specifically drusen of the optic nerve) and denied a request to reopen service connection for a left eye disorder due to the failure to provide new and material evidence.  The case has since been transferred to the RO in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 videoconference hearing, and a transcript of this hearing is of record.

In January 2014, the Board reopened the left eye service-connection issue based on new and material evidence and remanded the issues of service connection for a left eye disorder and of an increased disability rating for a right eye disability for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's January 2014 remand instructions by sending the Veteran a letter in January 2014, which afforded him an opportunity to submit or identify records of non-VA treatment of either eye; obtaining outstanding VA treatment records of eye treatment since January 2013; providing a March 2014 VA eye examination; and readjudicating the issues in an October 2014 Supplemental Statement of the Case (SSOC).

The issue of entitlement to a higher disability rating for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran's left eye disorder was incurred in or as a result of active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a left eye disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Veteran contends that service connection is warranted for his left eye disorder, specifically optic nerve head drusen, which could cause a slow visual degeneration over time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

After review of all the evidence of record, both lay and medical, the Board finds that the Veteran's service connection claim for a left eye disorder must be granted.

As an initial matter, the Board finds that the Veteran has a current diagnosis of bilateral optic atrophy and optic nerve head drusen.  See VBMS, 2/19/13 VA Treatment Records (Biloxi 2/24/12-5/17/12), p. 1.

Service treatment records do not reflect any complaint, treatment, or diagnosis of any left eye disorder.  However, he developed right eye optic neuritis during service and was service-connected for optic atrophy of the right eye in February 1989, for which he is currently rated at 10 percent.  The issue was later recharacterized as drusen of the optic nerve of the right eye.

The March 2014 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The VA examiner diagnosed optic nerve head drusen bilaterally, which resulted in optic nerve atrophy bilaterally.  He then explained that the Veteran was "diagnosed with optic neuritis [right eye] about 30 years ago that progressed to [the left eye] after discharge from service," and that the Veteran's bilateral optic nerve atrophy is a culmination of a process that started approximately 30 years ago while in service.

As such, the Board relies on the March 2014 VA examiner's opinion that the Veteran's current left eye disorder is the same disability for which the Veteran is already service-connected in the right eye and is merely a progression of that same disability that began over 30 years during service.  Therefore, the Board finds that the Veteran's current left eye disorder was incurred during active duty service.

Thus the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for a left eye disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left eye disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran's right eye disability was service-connected and assigned a 10 percent rating, effective July 23, 1988, under 38 C.F.R. § 4.84a, Diagnostic Code 6206-6079.  The 10 percent rating was continued in December 1998, September 1999, December 2002, and December 2008 rating decisions.

Service connection for the Veteran's left eye disorder is granted herein.  As such, measurements of visual acuity and loss of visual field are considered for both eyes in determining the rating for a bilateral eye disability.

The Board notes that that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  This new rating criteria is effective December 10, 2008, and applies to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  In the present case, the Veteran's claim on appeal was filed prior to December 10, 2008.  As such, the regulatory change is not applicable.

Charts measuring the Veteran's visual field must be made part of an examination report, and not less than two recordings, and when possible three, will be made.  38 C.F.R. § 4.76 (2008).  Unfortunately, in this case, there are two Goldmann charts for the right eye but only one for the left eye.  As such, there is insufficient data to properly rate the Veteran's bilateral eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and current severity of the Veteran's bilateral eye disability, which involves impairment of visual acuity as well as loss of field of vision.  All tests and studies deemed necessary shall be performed.  Specifically, the examiner shall complete and include two charts for each eye measuring the Veteran's visual field.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

3.  The AOJ shall then readjudicate the issue of entitlement to an increased rating for a service-connected bilateral eye disorder.  If any benefit sought remains denied, provide an SSOC to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


